Citation Nr: 1114744	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Sons


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.  He died in October 1995, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  The appellant's claims file comes from the VA Regional Office in Huntington, West Virginia (RO).  This case was remanded by the Board in April 2008 and June 2010 for additional development.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents, to include Agent Orange.

2.  The Veteran had diagnoses of ischemic heart disease prior to his death.

3.  The preponderance of the evidence of record shows that a disability presumed to have been incurred in or aggravated by military service contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability presumed to have been incurred in service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the appellant's claim of entitlement to service connection for the cause of the Veteran's death as the Board is taking action favorable to the appellant by granting service connection for the cause of the Veteran's death.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

During the pendency of this appeal, VA amended 38 C.F.R. § 3.309(e) to change the list of diseases which are deemed associated with herbicide exposure.  The amendment removes chronic lymphocytic leukemia and replaces it with all chronic B-cell leukemias, and adds Parkinson's disease and ischemic heart disease.  38 C.F.R. § 3.309(e) (August 31, 2010).  The stay for adjudicating cases impacted by this regulatory change was lifted, effective October 30, 2010.  Chairman's Memorandum No. 01-10-37 (Nov. 1, 2010).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in October 1995 at the age of 55.  The certificate of death reported the immediate cause of death as circulatory collapse, with an onset minutes prior to death.  The underlying cause of death was listed as acute myocardial infarction, with an onset minutes prior to death.  The appellant claims that the cause of the Veteran's death was related to his active military service.  Specifically, she claims that the Veteran's heart disorder was caused by exposure to Agent Orange.

The latest medical evidence of record dated prior to the Veteran's death is a January 1995 private hospital discharge report.  The report stated that the Veteran had been admitted for treatment of a myocardial infarction.  After five days of treatment and laboratory testing, the discharge diagnosis was atherosclerotic heart disease, acute anterolateral wall myocardial infarction, status post successful primary percutaneous transluminal coronary angioplasty of the left anterior descending; diminished left ventricular function with ejection fraction of 40 percent; and three vessel involvement.  VA medical opinion reports dated in July 2009 and January 2011 stated that the Veteran's claims file showed that he had been hospitalized several times in the early 1990s with congestive heart failure.  As demonstrated by the Veteran's low ejection fraction, these diagnosed heart disabilities are ischemic in nature and are properly categorized as ischemic heart disease.  Dorland's Illustrated Medical Dictionary, 954 (30th ed. 2003).  The evidence of record reveals that the Veteran served in Vietnam.  He is therefore presumed under 38 U.S.C.A. § 1116(f), to have been exposed to herbicide agents, to include Agent Orange.  Accordingly, the Veteran's ischemic heart disease is presumed to be related to his exposure to herbicides during active military service.  38 C.F.R. § 3.309(e) (August 31, 2010).

While there is no medical evidence of record which specifically states that the Veteran's ischemic heart disease was related to the circulatory collapse or acute myocardial infarction listed on the certificate of death, the fact remains that the Veteran had a significant, long-standing heart disability which had caused previous myocardial infarctions and for which surgical intervention had been conducted.  In the absence of evidence to the contrary, the Board will not conclude that this ischemic heart disease was unrelated to the acute myocardial infarction which was the underlying cause of the Veteran's death.  Thus, the preponderance of the evidence of record shows that the Veteran's ischemic heart disease contributed substantially or materially to cause his death.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that a disability presumed to have been incurred in military service contributed substantially or materially to cause the Veteran's death.  As such, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


